Citation Nr: 0016872	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-42 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of a right knee disability, currently rated as 
10 percent disabling.

2.  Evaluation of a low back disability, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to August 
1995.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  As to both matters currently 
before the Board, the veteran has appealed the 
appropriateness of the initial disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that service connection was granted in 
September 1995 for a right testicular disability.  As shown 
as part of a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in November 1995, the veteran indicated that 
he did "not wish to address the [e]pididymis condition at 
this time."  Additionally, the record shows that he repeated 
his intent to not address this issue as shown on a VA Form 
21-4138, Statement in Support of Claim, received by the RO in 
May 1997.  The Board interprets these statements supplied by 
the veteran to indicate his desire to withdraw the issue 
concerning his service-connected right testicular disorder.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning this issue and 
it is dismissed without prejudice.

The Board will remand for the issuance of a statement of the 
case (SOC) concerning entitlement to service connection for a 
left knee disorder.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also notes that the issue concerning entitlement to 
an increased rating for a low back disability will be 
addressed in the REMAND portion of this decision.  

FINDING OF FACT

The service-connected right knee disability is productive of 
no more than slight impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected right knee 
disability is warranted.  As indicated as part of his 
substantive appeal, received by VA in November 1995, the 
veteran noted that upon normal walking conditions (uphill, 
downhill, and on extended use) his right knee will give out.  
He added that this giving out of the knee causes him to 
literally fall down, and occurs at least two times a month.  
See VA Form 9, Appeal to Board of Veterans' Appeals.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the duty to assist the appellant in the development of 
evidence pertinent to that claim.  

In this regard, this case was previously before the Board in 
March 1997.  At that time the case was remanded for 
additional development of the evidence.  That development has 
been completed.  In conjunction with the Remand, a VA 
examination was conducted in June 1997.  The Board is 
satisfied that the statutory duty to assist the appellant in 
this case has been met. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999). 

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, Schafrath, supra.

In September 1995 the RO granted service connection for a 
right knee condition, and a zero percent, or noncompensable, 
evaluation was assigned under Diagnostic Code 5257, effective 
August 23, 1995.  See 38 C.F.R. § 4.31 (1999).  The veteran 
expressed disagreement with the rating assigned and perfected 
an appeal to this issue in a timely manner.  Subsequently, in 
August 1997, the zero percent rating previously assigned was 
increased to 10 percent, with the effective date remaining 
the same, August 23, 1995.  The 10 percent rating assigned in 
August 1997 has remained in effect since that rating action.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  See also 38 U.S.C.A. § 1155 (West 1991).  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When slight, a rating of 10 percent 
is provided.  When moderate, a rating of 20 is provided.  
When severe, a rating of 30 percent is provided.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003 which provides for the 
evaluation of degenerative arthritis. Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5260 provides for an evaluation of limitation 
of flexion of the leg.  When flexion is limited to 45 
degrees, a rating of 10 percent is warranted.  When flexion 
is limited to 30 degrees, a rating of 20 percent is provided.  
When flexion is limited to 15 degrees, a rating of 30 percent 
is assignable. 

Diagnostic Code 5261 provides for an evaluation based on 
limitation of extension of the leg.  When extension is 
limited to 10 degrees, a rating of 10 percent is provided.  
When extension is limited to 15 degrees, a rating of 20 
percent is provided.  When extension is limited to 20 
degrees, a 30 percent evaluation is warranted. 

The service medical records reflect that the veteran was 
treated for right knee strain, possible patellar subluxation 
in July 1992.  Additional records show that he was also seen 
in 1992 for complaints of right knee pain, and that 
arthroscopic surgery was performed.  X-rays of the right knee 
taken in January 1995 were negative.

A VA orthopedic examination was conducted in June 1997.  At 
that time the veteran complained that weather changes, 
namely, rain, caused him additional right knee problems.  He 
added that he had undergone arthroscopic surgery for his 
right knee in 1992 which had not helped very much.  

Examination of the right knee showed no swelling.  
Arthroscopic scars of the right knee were noted.  Neither 
subluxation, lateral instability, nonunion, nor loose motion 
or malunion was shown to be manifested.  Range of motion 
testing showed right knee flexion to 141 degrees and 
extension to 180 degrees.  The diagnosis was degenerative 
joint disease of the knees, slight.  However, it is noted 
that an X-ray examination report dated the same day as the 
examination indicated that bilateral knee views were normal.  

An addendum to the June 1997 VA orthopedic examination 
report, dated later in June 1997, and completed by the 
physician who performed the initial examination, indicated 
that the veteran's right knee disorder caused no functional 
loss due to pain.  

To summarize, the Board has reviewed the veteran's complaints 
in conjunction with the objective medical evidence of record.  
The most recent VA examination confirmed that the veteran was 
still experiencing right knee problems, particularly with 
weather changes.  It was also noted that the right knee did 
not exhibit either subluxation, lateral instability, 
nonunion, loose motion, or malunion.  Additionally, there was 
no evidence of edema, effusion, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Flexion was to 
141 degrees and extension was to 180 degrees; both, 
essentially normal.  X-rays were reported as normal.  The 
examiner diagnosed slight degenerative joint disease of the 
knees.  As also mentioned above, in a June 1997 VA 
examination addendum, the physician noted that the veteran's 
right knee disorder caused him no functional loss due to 
pain.  

After reviewing the evidence it is the Board's judgment that 
the degree of disability resulting from the right knee 
disability does not result in moderate impairment under 
Diagnostic Code 5257.  Accordingly, a rating in excess of 10 
percent is not warranted.  

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  
Additionally, it is noted that the 10 percent disability 
evaluation currently assigned is the highest rating warranted 
during the appeal period.  See Fenderson, supra.  The Board 
is also satisfied that the current medical evidence reflects 
the degree of functional impairment resulting from the right 
knee disability as contemplated in the DeLuca supra.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§4.3 (1999).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the residuals of a right knee injury is denied.

REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for a low back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  A claim that 
a disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle, supra.  
The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), 
has been satisfied.  

Also, it is noted that where a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The issue of a low back disability has been 
continued as entitlement to an increased evaluation.  The 
veteran is not prejudiced by the naming of this issue.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  See 
Fenderson, supra. 

As previously mentioned, VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO has assigned a 10 percent rating for the veteran's 
service-connected back disorder under Diagnostic Code 5292 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.71a 
(1999).

After reviewing the evidence of record, the Board is of the 
opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the current nature and 
severity of the veteran's low back disorder.  The Board 
points out that the veteran is not shown to have been 
examined by VA since June 1997.  At that time, orthopedic 
evaluation of the veteran's back is shown to have found 
degenerative joint disease of the lumbosacral spine, 
described by the examining VA physician as mild.  As part of 
his VA Form 9, dated in November 1995, the veteran indicated 
that he experiences back spasms three or four times weekly.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

As the record clearly indicates that the veteran is asserting 
that his service-connected back disorder has worsened, and 
that, in addition, shows that he was last examined for VA 
rating purposes in June 1997, it is the opinion of the Board 
that a thorough and contemporaneous medical examination be 
conducted to ascertain the current nature and severity of the 
veteran's back disorder.  Littke, supra.

The Board also points out that in a recent decision the Court 
held that at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found -- a practice known as "staged" ratings.  
Fenderson supra.  

Additionally, the Board points out that in a September 1995 
rating action the RO denied the veteran's claim for 
entitlement to service connection for a left knee disorder.  
The veteran was notified of this decision in September 1995.  
As part of a VA Form 21-4138, received by VA in September 
1995, the veteran, in referring to his claim for service 
connection for a left knee condition, indicated that this 
particular issue had not been addressed by the RO as part of 
a September 1995 letter.  A SOC, mailed to the veteran in 
November 1995, does not show that the issue of entitlement to 
service connection for a left knee disorder had been 
addressed.  Subsequently, as part of his substantive appeal, 
shown in the form of a VA Form 9, received by the RO in 
November 1995, the veteran clearly indicated that service 
connection for a left knee condition was warranted.  
Accordingly, the record before the Board does not reflect 
that an SOC has been issued regarding the veteran's claim for 
service connection for a left knee disorder.  In Manlincon, 
supra, the Court indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of case, the Board should 
remand the issue to the RO, as opposed to referring it there, 
for the issuance of an SOC.

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded him 
for his service-connected low back 
disorder.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to treatment 
which has not already been associated 
with the veteran's claims folder.  

2.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's low 
back disability.  All indicated studies 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
lumbosacral spine should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the lumbosacral spine.  Additionally, 
the examiner should be requested to 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or other 
impairment as shown.  The examiner should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  

3.  The RO should furnish the veteran with 
a SOC as to the issue of entitlement to 
service connection for a left knee 
disorder.  The veteran should also be 
informed of the requirements necessary to 
establish a well-grounded claim.  The 
issue should not be returned to the Board 
unless the veteran files a timely 
substantive appeal.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
concerning an increased rating for a low 
back disability currently on appeal, to 
include consideration of the provisions 
set out in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999).  See also DeLuca and 
Fenderson, supra.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
further informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 



